RENDERED: APRIL 23, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2019-CA-0784-MR


JOHN GASTINGER                                                    APPELLANT



               APPEAL FROM FRANKLIN CIRCUIT COURT
v.             HONORABLE THOMAS D. WINGATE, JUDGE
                       ACTION NO. 19-CI-00075



KENTUCKY STATE POLICE,
RICHARD SAUNDERS, EX REL;
JUSTICE AND PUBLIC SAFETY CABINET,
JOHN TILLEY, EX REL; AND
KENTUCKY DEPARTMENT OF CORRECTIONS,
JIM IRWIN, EX REL                                                 APPELLEES



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: John Gastinger appeals from an opinion and order of

the Franklin Circuit Court, entered April 25, 2019, granting summary judgment in

favor of the Kentucky State Police (KSP) through Commissioner Richard Saunders
and the Justice and Public Safety Cabinet (Justice Cabinet) through Secretary John

Tilley, thereby dismissing his case against said parties.1 Gastinger challenged the

requirement that he register as a sex offender after relocating to Kentucky and

raised various related grounds. We find no error and affirm.

              In August 2018, while living in Colorado, Gastinger pled guilty to a

single count of indecent exposure-masturbation, Colo. Rev. Stat. Ann. § 18-7-302.

Under Colorado law, indecent exposure-masturbation is a class 1 misdemeanor

punishable by up to eighteen months in jail and subject to registration. Colo. Rev.

Stat. Ann. §§ 18-7-302(2)(b), 18-1.3-501(1)(a)1, 16-22-102(9)(m), 16-22-

103(2)(a) and (b).

              As a condition of his probation, Gastinger agreed to register as a sex

offender, pursuant to Colo. Rev. Stat. Ann. §§16-22-106 and 16-22-108, and to

comply with restrictions and requirements as a registered sex offender on

supervised probation. It was not specified in either his sentencing order or

conditions how long Gastinger would be required to register as a sex offender.

              Soon after he was sentenced, in August 2018, Gastinger moved to

Kentucky. Pursuant to the Interstate Compact for Adult Offender Supervision,

Kentucky Revised Statutes (KRS) 439.561, his probation was transferred from


1
 Though the Kentucky Department of Corrections (DOC) through Commissioner Jim Irwin is a
named defendant, DOC did not file a motion for summary judgment and is not a party to this
appeal.

                                            -2-
Boulder County, Colorado to Oldham County, Kentucky where the Division of

Probation and Parole imposed conditions of supervision. Pursuant to KRS

439.561, Article VII, the conditions of supervised probation Gastinger signed in

Kentucky, including restrictions and requirements related to his obligation to

register as a sex offender as mandated by KRS 17.510, were consistent with those

he signed in Colorado.

               After registering as a sex offender in Kentucky, Gastinger filed an

administrative appeal with the Division of Probation and Parole, challenging his

registration requirement. In November 2018, the Division of Probation and Parole

ruled that, pursuant to KRS 17.510(7)(a), Gastinger had a duty to register as a sex

offender in Kentucky and would be subject to a twenty-year registration

requirement.

               On January 22, 2019, Gastinger filed the underlying action for

preliminary and injunctive relief and money damages, alleging violations of

Kentucky law and his constitutional rights. He made numerous claims predicated

upon his Kentucky registration requirement and the conditions of his registration

and supervised probation.

               Thereafter, in March 2019, Gastinger, the Justice Cabinet, and KSP

filed cross motions for summary judgment. Gastinger sought partial summary

judgment on whether his registration requirement and placement on the Kentucky


                                          -3-
sex offender registry (SOR) was lawful and whether he was a felon. The Justice

Cabinet and KSP sought summary judgment on the basis that Gastinger’s

registration requirement and conditions of registration and supervised probation

were proper and not unlawful.

            On April 25, 2019, the circuit court denied Gastinger’s motion for

partial summary judgment, granted the Justice Cabinet’s motion for summary

judgment, and granted KSP’s motion for summary judgment.

            On appeal, Gastinger argues: (1) the circuit court erred in its

interpretation of KRS 17.510(7)(a) because he does not meet the inclusion criteria

for registration and placement on the SOR; (2) his twenty-year registration

requirement in Kentucky amounts to an increased period of registration and

punishment, which violates his due process rights; (3) the media and internet

restrictions imposed by the conditions of his supervised probation and computer

use agreement violate his constitutional rights; (4) KRS 17.510(5)(c)

unconstitutionally grants state actors immunity from liability for defamation; and

(5) it is actionable that DOC has published on its Kentucky Online Offender

Lookup (KOOL) website that he is a convicted felon.

            Kentucky Rules of Civil Procedure (CR) 56.02 provides that “[a]

party against whom a claim, counterclaim, or cross-claim is asserted or a

declaratory judgment is sought may, at any time, move with or without supporting


                                        -4-
affidavits for a summary judgment in his favor as to all or any part thereof.” When

a trial court considers a summary judgment motion, it is required to view “[t]he

record . . . in a light most favorable to the party opposing the motion for summary

judgment and all doubts are to be resolved in his favor.” Steelvest, Inc. v.

Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky. 1991). “Appellate

review of a summary judgment involves only legal questions and a determination

of whether a disputed material issue of fact exists.” Shelton v. Kentucky Easter

Seals Soc., Inc., 413 S.W.3d 901, 905 (Ky. 2013). We apply “a de novo standard

of review with no need to defer to the trial court’s decision.” Id. “The standard of

review on appeal of a summary judgment is whether the trial court correctly found

that there were no genuine issues as to any material fact and that the moving party

was entitled to judgment as a matter of law.” Scifres v. Kraft, 916 S.W.2d 779,

781 (Ky.App. 1996).

              There are no factual disputes on appeal. All matters before us are

properly reviewable as matters of legal interpretation.

              Gastinger concedes he was required to register as a sex offender in

Colorado and agrees that KRS 17.510(7)(a) is controlling. However, he argues the

circuit court erred in its interpretation of the statute because he does not meet the

inclusion criteria for registration and placement on the SOR. KRS 17.510(7)(a)

dictates, in relevant part:


                                          -5-
             [I]f a person is required to register under . . . the laws of
             another state . . . that person upon changing residence
             from the other state . . . to the Commonwealth . . . shall
             comply with the registration requirement of this section
             . . . and shall register within five (5) working days with
             the appropriate local probation and parole office in the
             county of residence . . . . A person required to register
             under . . . the laws of another state . . . shall be presumed
             to know of the duty to register in the Commonwealth.

             KRS 17.510(7)(a) contains two clauses describing persons required to

register in Kentucky: (1) persons convicted of an offense and required to register

under the laws of the state from which they are relocating; and (2) persons

convicted of an offense in another state that would require registration in

Kentucky. Murphy v. Commonwealth, 500 S.W.3d 827, 831 (Ky. 2016).

             In Murphy, the defendant relocated from Michigan, where he was

required to register, to Kentucky, where he challenged whether he was required to

register under KRS 17.510(7). Murphy, 500 S.W.3d at 829-30. The Kentucky

Supreme Court explained that because the defendant was required to register in

Michigan, he fell “squarely within the first clause of KRS 17.510(7)” and was

required to register in Kentucky. Murphy, 500 S.W.3d at 830, 833.

             Pursuant to Murphy, because Gastinger was required to register under

the laws of Colorado, he is required to register in Kentucky. Therefore, Gastinger

meets the inclusion criteria for registration and placement on the SOR.




                                          -6-
             Gastinger argues his twenty-year registration requirement in Kentucky

amounts to an increased period of registration and punishment, which violates

his due process rights. We disagree.

             Kentucky only has two registration periods, lifetime and twenty

years. KRS 17.520(2)(a) and (3). All persons required to register in Kentucky, but

not subject to lifetime registration, are required to register for twenty years. KRS

17.520(3). Under Colorado law, Gastinger would not be subject to mandatory

lifetime registration based on his conviction for the offense of indecent exposure-

masturbation. Colo. Rev. Stat. Ann. §§ 18-7-302(2)(b), 16-22-113(1)(c). Because

Gastinger’s registration requirement in Kentucky is based solely upon his

obligation to register in Colorado, and he would not be subject to mandatory

lifetime registration under Colorado law, we are satisfied he is not subject to

lifetime registration in Kentucky. Therefore, as a person required to register in

Kentucky but not subject to lifetime registration, Gastinger is required to register

for twenty years in Kentucky. KRS 17.520(3).

             Under Colorado law, Gastinger’s period of registration appears

to be indefinite, with potential eligibility to petition for relief from registration five

years after completion of supervised probation. Colo. Rev. Stat. Ann. § 16-22-

113(1)(c). This makes August 3, 2026, eight years after his three-year sentence of

supervised probation was imposed, the earliest possible date Gastinger could


                                           -7-
become eligible to petition for relief under Colorado law. Such eligibility would

be conditioned upon Gastinger’s compliance with the requirements of his

registration and supervised probation and successful completion of same. Id.

Additionally, discontinuance of required sex offender registration, even after

successful completion of supervised probation and registration, is discretionary

under Colorado law. People v. Carbajal, 312 P.3d 1183, 1189-90 (Colo.App.

2012). Therefore, there is no guarantee Gastinger would be eligible to

petition for relief in 2026 or that relief would be granted at that time.

             Given the indefinite duration of his registration period in Colorado,

Gastinger is incorrect that his twenty-year registration requirement in Kentucky

amounts to an increase in his Colorado registration requirement or exceeds the

maximum registration requirement he would be subject to in Colorado.

             Further, even if Gastinger were correct and his Kentucky registration

requirement did increase or exceed the duration of his Colorado registration

requirement, sex offender registration requirements in the Commonwealth and

other states “have consistently been held to be remedial measures, not punitive,

and therefore do not amount to punishment or increased punishment.” Hyatt v.

Commonwealth, 72 S.W.3d 566, 571 (Ky. 2002). “[T]he designation of a sexual

predator is not a sentence or a punishment but simply a status resulting from a

conviction of a sex crime.” Id. at 572. See also Cutshall v. Sundquist, 193 F.3d


                                          -8-
466, 476 (6th Cir. 1999) (declining to hold sex offender registry was punitive,

rather than regulatory, in nature)).

             Gastinger argues the media and internet restrictions imposed by

the conditions of his supervised probation and computer use agreement violate

his constitutional rights in light of Packingham v. North Carolina, 137 S.Ct. 1730,

198 L.Ed.2d 273 (2017), and Doe v. Kentucky ex rel. Tilley, 283 F.Supp.3d 608

(E.D. Ky. 2017). He complains generally that none of the conditions should

apply to him because he is not a sex offender. Specifically, he argues conditions

requiring him to obtain permission prior to using a computer, the internet or social

media/networking websites, and restricting him from using same to view sexual

content or “further sexual activity” unconstitutionally bar him from the internet.

             Gastinger is required to register as a sex offender in Kentucky. KRS

17.510(7)(a). Therefore, his assertion that none of his conditions are lawful

because he is not a sex offender is incorrect.

             In Packingham, the United States Supreme Court held that a North

Carolina statute prohibiting sex offenders from accessing social media/networking

websites altogether, impermissibly restricted speech in violation of the First

Amendment. Packingham, 137 S.Ct. at 1737. However, the Court opined its

holding was not so broad as to bar a state from enacting more specific laws and

assumed the First Amendment would permit “narrowly tailored laws that prohibit a


                                         -9-
sex offender from engaging in conduct that often presages a sexual crime[.]” Id.

Pursuant to Packingham, the Court in Doe, 283 F.Supp.3d at 616, held like bans in

Kentucky statutes facially unconstitutional and permanently enjoined the

Commonwealth from enforcing same. Following Packingham and Doe, the

Commonwealth struck the categorical prohibitions against use of social

media/networking websites for sex offenders from KRS 17.546 and KRS 17.510.

             In United States v. Carson, 924 F.3d 467, 472 (8th Cir. 2019), the

defendant challenged special conditions of his lifetime supervision, including

computer use restrictions effectively prohibiting him from internet access without

prior approval from the probation office and barring him from creating or

maintaining a social media profile. The Court distinguished Packingham,

determining it “invalidated only post-custodial restrictions[,]” and declined to

extend its holding to restrictions on access to the internet during a term of

supervised release. Carson, 924 F.3d at 473.

             Similarly, in United States v. Rock, 863 F.3d 827, 831 (D.C. Cir.

2017), the defendant challenged conditions of supervised release that prohibited

him from computer use or possession, and from having access to any online

service, without prior approval of the probation office. The Court explained the

conditions imposed were part of the defendant’s supervised-release sentence, not

the kind of post-custodial restriction at issue in Packingham. Rock, 863 F.3d at


                                         -10-
831. It affirmed that “individuals on probation ‘do not enjoy the absolute liberty to

which every citizen is entitled,’ and ‘a court granting probation may impose

reasonable conditions that deprive the offender of some freedoms enjoyed by law-

abiding citizens[.]’” Id. (quoting United States v. Knights, 534 U.S. 112, 119, 122

S.Ct. 587, 591, 151 L.Ed.2d 497 (2001)). Likewise, the Court in United States v.

Bobal, 981 F.3d 971, 977 (11th Cir. 2020) (also quoting Knights, 534 U.S. at 119,

122 S.Ct. at 591), concluded, “[n]othing in Packingham undermines the settled

principle that a district court may ‘impose reasonable conditions that deprive the

offender of some freedoms enjoyed by law-abiding citizens’ during supervised

release.”

             As read together in their entirety, Gastinger’s conditions of supervised

probation and computer use agreement clearly and specifically allow him to

possess and use computers and other electronic devices and access the internet and

social media/networking websites with prior approval from the probation office.

However, he is restricted from possession, use or access for purposes of viewing

sexual content or “furthering sexual activity.” These conditions plainly do not

subject Gastinger to restrictions which prohibit his access to the internet or social

media/networking websites altogether, and they are narrowly tailored to prohibit

him from engaging in conduct that often presages a sexual crime. Therefore, the

media and internet restrictions contained in Gastinger’s conditions of supervised


                                         -11-
probation and computer use agreement are not unconstitutional in the wake of

Packingham and Doe.

             Additionally, with respect to whether supervised-release conditions

are reasonable, this Court summarized in Wilfong v. Commonwealth, 175 S.W.3d

84, 97 (Ky.App. 2004): “As a general matter, supervisory-release conditions must

be rationally related to the purposes of supervisory release, which are rehabilitation

of the releasee, deterrence of future criminal activity, and protection of the public

from the releasee’s being at large.” Gastinger’s narrowly tailored conditions,

including the media and internet restrictions of which he complains, are rationally

related to the purposes of supervised release as applied to registered sex offenders.

Therefore, given that he is a registered sex offender, Gastinger’s narrowly tailored

conditions are reasonable under Wilfong.

             Gastinger argues KRS 17.510(5)(c) unconstitutionally grants state

actors immunity from liability for defamation, and “seeks to have this statute

declared unconstitutional[.]” The Attorney General is a necessary party to any

proceeding which involves the validity of a statute. KRS 418.075. “[S]trict

compliance with the notification provisions of KRS 418.075 is mandatory[.]”

Benet v. Commonwealth, 253 S.W.3d 528, 532 (Ky. 2008). This mandate applies

to appellate proceedings, KRS 418.075(2), and “is reiterated in CR 24.03[.]”

Delahanty v. Commonwealth, 558 S.W.3d 489, 507 (Ky.App. 2018). “Among the


                                         -12-
purposes underlying this statute is the right of the people, by the chief law officer,

to be heard on matters affecting the validity of duly enacted statutes.” Maney v.

Mary Chiles Hosp., 785 S.W.2d 480, 481 (Ky. 1990). Gastinger has not provided

the Attorney General with requisite notice of his claim involving the constitutional

validity of KRS 17.510(5)(c). Therefore, even if we agreed with his argument,

relief would not be available on this claim.

             Additionally, the substance of his argument is without merit. KRS

17.510(5)(c) provides:

             Any employee of the Justice and Public Safety Cabinet
             who disseminates, or does not disseminate, registrant
             information in good-faith compliance with the
             requirements of this subsection shall be immune from
             criminal and civil liability for the dissemination or lack
             thereof.

(Emphasis added.) The text plainly contradicts Gastinger’s assertion that state

actors are granted complete immunity for dissemination of information about

registrants. State actors can still be liable when their conduct is grossly negligent

or they act in bad faith.

             In a related argument, Gastinger asserts it is actionable that DOC has

published on its KOOL website that he is a convicted felon when his registration

requirement, and consequent placement on the SOR and KOOL, is based on his

Colorado misdemeanor conviction.

             The circuit court determined Gastinger was not named as a felon on

                                         -13-
the SOR or KOOL. There is no evidence in the record before us to support

Gastinger’s repeated assertions to the contrary. Further, Gastinger has not

addressed his complaints regarding the information included in his KOOL listing

with the Division of Probation and Parole. Therefore, the circuit court did not err.

             For the foregoing reasons, we affirm the Franklin Circuit Court’s

opinion granting summary judgment to the appellees and dismissing Gastinger’s

claims.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE,
                                           KENTUCKY STATE POLICE:
Gregory Ward Butrum
Louisville, Kentucky                       Brenn Oliver Combs
                                           Frankfort, Kentucky

                                           BRIEF FOR APPELLEE,
                                           JUSTICE AND PUBLIC SAFETY
                                           CABINET:

                                           Edward A. Baylous II
                                           Frankfort, Kentucky




                                        -14-